1                                                                                                                                               A u g u s t 2 5 , 1 9 9 7
 2                                                                                                                                               F O R P U B L I C A T I O N
 3
 4                                                                 I N         T H E        S U P R E M E        C O U R T       O F      T E N N E S S E E
 5
 6                                                                                                     A T   N A S H V I L L E                                          FILED
 7
 8                                                                                                                                                                       August 25, 1997
 9
10   H   A   R   O L D           E   .     S T   E E L   E   , D         O N      P    E T E R       S O N ,          (                                               Cecil W. Crowson
11   R   E   V   . D         A   V   I D     M   A Y N   A   R D ,         H    A R    M O N         W R A Y ,        (                                              Appellate Court Clerk
12   A   N   D     R E       V   .     T   O M     B A   K   E R ,         J    R .    ,                              (
13   I   N   D   I V I       D   U   A L   L Y   , A     S     M U       N I    C I    P A L         T A X            (
14   P   A   Y   E R S           A   N D     A   S M     E   M B E       R S      O    F A M         E R I C A N S    (
15   F   O   R     R E       L   I   G I   O U   S L     I   B E R       T Y    ,                                     (      N o .         0 1 S 0 1 - 9 6 0 7 - F D - 0 0 1 3 6
16                                                                                                                    (
17 P. l a i n t i f f s - R e s p o n d e n t s ,                                                (
18                                                                                                                    (
19                                                                                                                    (      O    n C e r t i f i e d Q u e s t i o n o f L a w
20   v .                                                                                                              (      f    r o m t h e U n i t e d S t a t e s D i s t r i c t
21                                                                                                                    (      C    o u r t f o r t h e M i d d l e D i s t r i c t
22                                                                                                                    (      o    f T e n n e s s e e
23   T   H   E       I   N D U       S   T R I   A L D       E V    E    L O    P   M E N    T B O A R D              (
24   O   F       T   H   E   M       E   T R O   P O L I     T A    N      G    O   V E R    N M E N T O F            (      H o n . J o h n T . N i x o n ,                    C h i e f   J u d g e
25   N   A   S   H   V   I L L       E     A N   D D A       V I    D    S O    N     C O    U N T Y ; T H E          (      N o . 3 - 9 1 - 0 4 2 1
26   M   E   T   R   O   P O L       I   T A N     G O V     E R    N    M E    N   T O      F                        (
27   N   A   S   H   V   I L L       E     A N   D D A       V I    D    S O    N     C O    U N T Y ;                (
28   D   A   V   I   D     L I       P   S C O   M B U       N I    V    E R    S   I T Y    ; S O V R A N            (
29   B   A   N   K   ,     A         N   A T I   O N A L       B    A    N K    I   N G                               (
30   A   S   S   O   C   I A T       I   O N ;     A N D       S    O    V R    A   N B      A N K /                  (
31   T   E   N   N   E   S S E       E   , A       T E N     N E    S    S E    E     B A    N K I N G                (
32   C   O   R   P   O   R A T       I   O N ,                                                                        (
33                                                                                                                    (
34                       D e f e n d a n t s - P e t i t i o n e r .                                                  (
35
36
37
38   F o r D e f e n d a n t / P e t i t i o n e r                                                                                     F o r   P l a i n t i f f s - R e s p o n d e n t s :
39   D a v i d L i p s c o m b U n i v e r s i t y :
40                                                                                                                                     J o s e p h H .        J o h n s t o n
41   B   r   a   d   l   e   y       A . M a c L e a n                                                                                 N a s h v i l l e
42   S   t   e   p   h   e   n       H . P r i c e
43   F   a   r   r   i   s   ,       W a r f i e l d &                   K a n a d a y
44   N   a   s   h   v   i   l l     e
45
46
47   F o r D e f e n d a n t / S o v r a n                                      B a n k          &     S o v r a n
48   B a n k / T e n n e s s e e :
49
50   R o b e r t J . W a r n e r , J r .
51   B o u l t , C u m m i n g s , C o n n e r s                                             &       B e r r y
52   N a s h v i l l e
53
54   F o r           I n d u s t r i a l                 D e v e l o p m e n t                                                         F o r   M e t r o p o l i t a n
 1   B o a r d o f     N a s h v i l l e       a n d                                               G o v e r n m e n t o f N a s h v i l l e                      a n d
 2   D a v i d s o n   C o u n t y :                                                               D a v i d s o n C o u n t y :
 3
 4   B o b b y D .     D a v i s                                                                   J   a   m   e s L . C h a r l e s
 5   M c K i n n e y   & D a v i s                                                                 J   a   m   e s L . M u r p h y ,              I I I
 6   M a d i s o n                                                                                 P   a   u   l D . K r i v a c k a
 7                                                                                                 N   a   s   h v i l l e
 8
 9
10   F o r A m i c u s       C u r i a e     S t a t e     o f                                     F   o   r A m         i   c   u s C u r i a e T e n n e s s e e
11   T e n n e s s e e :                                                                           M   u   n i c i       p   a   l L e a g u e a n d
12                                                                                                 T   e   n n e s       s   e   e C o u n t y S e r v i c e s
13   C h a r l e s W . B u r s o n                                                                 A   s   s o c i       a   t   i o n :
14   A t t o r n e y G e n e r a l &           R e p o r t e r
15   N a s h v i l l e                                                                             G   e   o   r   g   e E . B a r r e t t
16                                                                                                 P   h   i   l   l   i p A . P u r c e l l
17   M i c h a e l W . C a t a l a n o                                                             B   a   r   r   e   t t , J o h n s t o n &            P a r s l e y
18   A s s o c i a t e S o l i c i t o r         G e n e r a l                                     N   a   s   h   v   i l l e
19   N a s h v i l l e
20
21
22
23
24
25
26
27
28                                                               O   P   I     N     I   O     N
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51                                                                                                                     R E I D ,      J .
52
53                         P u r s u a n t     t o     R u l e   2 3 ,   R u l e s       o f       t h e           T e n n e s s e e        S u p r e m e




                                                                             - 2 -
 1   C o u r t ,     t h e       C o u r t         h a s       a c c e p t e d           t h e       f o l l o w i n g         q u e s t i o n             o f     l a w

 2   c e r t i f i e d       b y       t h e       U n i t e d         S t a t e s           D i s t r i c t         C o u r t         f o r       t h e     M i d d l e

3    D i s t r i c t       o f       T e n n e s s e e :

4

 5                           W   h   e t h   e   r     b o n d s       w h i   c   h     c   o n t a   i n     a "     l i q u     i   d
                                                                                                                                       i t     y
 6                           d   e   m a n   d   "     p r o v i s     i o n   ,       g i   v i n g     b   o n d h   o l d e     r   s t     h e r i g h t
 7                           t   o     c o   l   l e   c t t h e         f a   c e       v   a l u e     o   f t h     e   b o     n   d
                                                                                                                                       s       u p o n
 8                           g   i   v i n   g     s   e v e n (       7 )     d a     y s     n o t   i c   e , a     r e b       o   n
                                                                                                                                       d s
 9                           "   m   a t u   r   i n   g   i n s       i x     ( 6     )     m o n t   h s     o r     l e s s         f
                                                                                                                                       r o     m   t h e
10                           d   a   t e     o   f     i s s u a n     c e "     w     i t   h i n     t h   e m e     a n i n     g o f         T e n n .
11                           C   o   d e     A   n n   .   § 6 7       - 2 -   1 0     1 (   1 ) ( B   ) (   i ) ,     s u c h       t h a     t t h e
12                           i   n   t e r   e   s t     o n t h       e b     o n     d s     i s     e x   e m p t     f r o     m t h       e
13                           T   e   n n e   s   s e   e " H a l       l I     n c     o m   e T a     x "     u n d   e r T       e n n .       C o d e
14                           A   n   n .     §     6   7 - 2 - 1 0     1 e     t       s e   q .
15
16
17
18                           T h e       d e c i s i o n             i s     t h a t         i n t e r e s t         o n     t h e         b o n d s       i s     s u b j e c t         t o

19   t h e   S t a t e       i n c o m e           t a x .

20

21                                                                                               I

22

23                           I n       t h e       f e d e r a l           c o u r t         a c t i o n ,         t h e     p l a i n t i f f s ,               a s     m u n i c i p a l

24   t a x p a y e r s ,         a r e       c h a l l e n g i n g             t h e         c o n s t i t u t i o n a l i t y                 o f     t h e       i s s u a n c e           b y

25   t h e   I n d u s t r i a l             D e v e l o p m e n t             B o a r d         o f     t h e       M e t r o p o l i t a n               G o v e r n m e n t           o f

26   N a s h v i l l e       a n d       D a v i d s o n             C o u n t y         ( " I n d u s t r i a l             D e v e l o p m e n t               B o a r d " )         o f

27   i n d u s t r i a l         d e v e l o p m e n t               b o n d s         i n     t h e     a m o u n t         o f       f i f t e e n         m i l l i o n

28   d o l l a r s     ( $ 1 5 , 0 0 0 , 0 0 0 )                 t o       f i n a n c e         c o n s t r u c t i o n               o f     f a c i l i t i e s           o n       t h e

29   c a m p u s     o f     t h e       d e f e n d a n t ,               D a v i d         L i p s c o m b         U n i v e r s i t y             ( " L i p s c o m b " ) ,               a

30   p r i v a t e ,       l i b e r a l           a r t s       u n i v e r s i t y             i n     N a s h v i l l e             a f f i l i a t e d             w i t h     a

31   r e l i g i o u s       d e n o m i n a t i o n                 k n o w n         a s     t h e     C h u r c h         o f       C h r i s t .             T h e

32   p l a i n t i f f s         c o n t e n d             t h a t     t h e       i s s u a n c e           o f     t h e     b o n d s           v i o l a t e s         t h e

33   E s t a b l i s h m e n t           C l a u s e           o f     t h e       F i r s t         A m e n d m e n t         t o         t h e     C o n s t i t u t i o n             o f

34   t h e   U n i t e d         S t a t e s .




                                                                                               - 3 -
 1                                   T h e                     D i s t r i c t                       C o u r t                 h a s      h e l d       t h a t             i n        o r d e r        t o     e s t a b l i s h

 2   s t a n d i n g             t o              b r i n g                         t h e         f e d e r a l                  c o u r t        a c t i o n ,                 t h e        p l a i n t i f f s             m u s t

 3   s h o w     t h a t             t h e                 i s s u a n c e                           o f       t h e             b o n d s        b y       t h e           I n d u s t r i a l               D e v e l o p m e n t

 4   B o a r d        h a s          c a u s e d                            a            d i r e c t           o r             i n d i r e c t          l o s s             t o        t h e      m u n i c i p a l            f i s c .

 5   T h e     p l a i n t i f f s                               c o n t e n d                       t h a t              i f      t h e        b o n d s              h a d      n o t         b e e n       i s s u e d           a s
                                                                                                                                                                                                                1
 6   " t a x     e x e m p t "                         b o n d s                         b y      t h e        I n d u s t r i a l                    D e v e l o p m e n t                    B o a r d ,           t h e n         t h e

 7   i n t e r e s t             e a r n e d                           o n               t h e       b o n d s                 w o u l d        b e     s u b j e c t                  t o     t h e      S t a t e          i n c o m e

 8   t a x ,     a n d           a           p o r t i o n                               o f      t h e        t a x             r e v e n u e          c o l l e c t e d                    f r o m      b o n d o w n e r s

 9   r e s i d i n g             i n             M e t r o p o l i t a n                                   N a s h v i l l e                    a n d      D a v i d s o n                   C o u n t y            w o u l d         b e

10   r e m i t t e d             t o             t h e                 m u n i c i p a l i t y                                 p u r s u a n t          t o            T e n n .         C o d e        A n n .       §      6 7 - 2 -
                                                           2
11   1 1 9 ( b )        ( 1 9 9 4 ) .                                   T h e                  p l a i n t i f f s                     a s s e r t         t h a t             t h e         r e s u l t i n g            l o s s         o f

12   r e v e n u e         i s               a         d i r e c t                         f i n a n c i a l                     l o s s        w h i c h              g i v e s         t h e m        s t a n d i n g             t o

13   p r o s e c u t e               t h e                 s u i t .

14

15                                   L i p s c o m b                                     c o n t e n d s                  t h a t         t h e       i n t e r e s t                  e a r n e d        o n       t h e      b o n d s

16   i s     e x c l u d e d                     f r o m                    t h e               S t a t e            i n c o m e            t a x       b e c a u s e ,                  b y      v i r t u e         o f      a

17   l i q u i d i t y               d e m a n d                            p r o v i s i o n                        i n         t h e      b o n d        d o c u m e n t s ,                    t h e y       a r e        b o n d s

18   " m a t u r i n g               i n               s i x                ( 6 )               m o n t h s               o r      l e s s        f r o m              t h e      d a t e         o f     i s s u a n c e "

19   w i t h i n        t h e                m e a n i n g                               o f      T e n n .               C o d e         A n n .          §           6 7 - 2 - 1 0 1 ( 1 ) ( B ) ( i )                     ( 1 9 9 4 ) .

20   L i p s c o m b             t h e r e f o r e                                       a s s e r t s               t h a t ,            e v e n       i f            t h e      i n s t r u m e n t s               a r e         n o t

21   l a w f u l l y             i s s u e d                           i n d u s t r i a l                           b o n d s ,            t h e       p l a i n t i f f s                    c a n n o t          s h o w         a n y



                 1
                 I n t e r e s t f r o m l a w f u l l y i s s u e d i n d u s t r i a l                                                                           d e v e l o p m e n t b o n d s i s e x e m p t
     f r o m t h e S t a t e i n c o m e t a x .        S e e T e n n . C o d e A n n .                                                                             § § 7 - 5 3 - 3 0 5 ( a ) ( 1 9 9 2 ) ; 6 7 - 2 -
     1 0 4 ( e ) ( S u p p . 1 9 9 6 ) ; 6 7 - 5 - 2 0 5 ( a ) ( 2 ) ( 1 9 9 4 ) .

                 2
                     T e n n .           C o d e                A n n .              §         6 7 - 2 - 1 1 9 ( b )              p r o v i d e s :

                                     W   h       e r   e         a      t       a   x p a y      e r r     e   s i    d    i    n g w i t      h i n t h       e       c o r p o r     a t e l i m i t s
                                     o   f         a   n       y m      u       n   i c i p      a l i t   y     p    a    y    s a t a        x i m p o       s   e   d a t t         h e r a t e o f
                                     s   i       x     p       e r c    e       n   t ( 6        % ) p     e   r      a    n    n u m , t      h e n t h       r   e   e e i g h       t h s ( 3 / 8 )
                                     o   f         t   h       e n      e       t     t a x        c o l   l   e c    t    e    d f r o m        s u c h       t   a   x p a y e r       s h a l l b e
                                     r   e       t u   r       n e d            t   o t h        e c i     t   y      w    i    t h i n w      h i c h s       u   c   h t a x p       a y e r
                                     r   e       s i   d       e s .




                                                                                                                                       - 4 -
 1   l o s s     t o       t h e       m u n i c i p a l           f i s c ,       a n d ,       t h e r e f o r e ,           t h e y         d o     n o t       h a v e

 2   s t a n d i n g         t o       p u r s u e       t h e         f e d e r a l         a c t i o n .

 3

 4                             T h e         b o n d s       i n       t h i s     c a s e       w e r e       i s s u e d         p u r s u a n t         t o       a     s e r i e s

 5   o f     v o l u m i n o u s             d o c u m e n t s .               K e y     a m o n g       t h e s e       d o c u m e n t s             w e r e :           a     M a s t e r

 6   B o n d     i n       t h e       o r i g i n a l         p r i n c i p a l             a m o u n t       o f     $ 1 5 , 0 0 0 , 0 0 0             i s s u e d

 7   p u r s u a n t         t o       a     T r u s t       I n d e n t u r e           b e t w e e n         t h e     I n d u s t r i a l             D e v e l o p m e n t

 8   B o a r d       a s     t h e         i s s u e r       a n d       S o v r a n         B a n k ,       N . A . ,       a s       t h e     b o n d       t r u s t e e ,

 9   b o n d     r e g i s t r a r ,               p a y i n g         a g e n t       a n d     r a t e       a g e n t ;         a     L o a n       A g r e e m e n t             a n d

10   P r o m i s s o r y           N o t e         u n d e r       w h i c h       L i p s c o m b           o b l i g a t e d           i t s e l f       t o       p r o v i d e

11   t h e     f u n d s       n e c e s s a r y             f o r       t h e     I n d u s t r i a l           D e v e l o p m e n t               B o a r d       t o       r e p a y

12   t h e     b o n d s ;         a       D e e d     o f     T r u s t         a n d       S e c u r i t y         A g r e e m e n t           u n d e r         w h i c h

13   L i p s c o m b         p l e d g e d           i t s     r e a l         e s t a t e       a n d       c e r t a i n         o t h e r         p r o p e r t y           t o

14   s e c u r e       i t s       o b l i g a t i o n s               a n d     t h e       r e p a y m e n t         o f     t h e       b o n d s ;         a     L e t t e r         o f

15   C r e d i t       R e i m b u r s e m e n t               A g r e e m e n t             u n d e r       w h i c h       S o v r a n         B a n k / T e n n e s s e e

16   g u a r a n t e e d           t h e       r e p a y m e n t           o f     t h e       b o n d s       a n d     L i p s c o m b ' s             o b l i g a t i o n s ;

17   a n d     a n     O f f i c i a l             S t a t e m e n t / O f f e r i n g                 C i r c u l a r         t h r o u g h           w h i c h         t h e       b o n d s

18   w e r e     m a r k e t e d             t o     m e m b e r s         o f     t h e       p u b l i c       i n     d e n o m i n a t i o n s                 o f     $ 1 , 0 0 0

19   o r     a n y     i n t e g r a l             t h e r e o f ,         w i t h       a     m i n i m u m         h o l d i n g         o f       $ 5 , 0 0 0 .

20

21                             T h e         b o n d s       w e r e       i s s u e d         e f f e c t i v e         a s       o f     J a n u a r y           3 1 ,       1 9 9 1 ,

22   w i t h     a     s t a t e d           m a t u r i t y           d a t e     o f       M a y     1 ,     2 0 2 0 .           H o w e v e r ,         t h e         o w n e r       o f

23   e a c h     o f       t h e       b o n d s       h a s       a     r i g h t       t o     d e m a n d         e a r l i e r         p a y m e n t           u n d e r         a

24   p r o v i s i o n         i n         t h e     M a s t e r         B o n d       r e f e r r e d         t o     a s     " l i q u i d i t y             d e m a n d . "

25   T h e     O f f i c i a l             S t a t e m e n t / O f f e r i n g                 C i r c u l a r         p r o v i d e s :

26

27                                       A n y B o n d o w n e r m a y r e q u i r e h i s B o n d s t o b e
28                             p u r c h a s e d o n a n y B u s i n e s s D a y i n w h o l e o r i n




                                                                                               - 5 -
 1                             a   n   y     m u   l t i   p l e o f         $ 1 , 0   0 0 ,         s u b   j   e c t t o         h o   l d   i n g     a n
 2                             A   u   t   h o r   i z e   d D e n o     m   i n a t   i o n         o f     a   t l e a s     t     $   5 ,   0 0 0 ,
 3                             u   p   o   n a       " L   i q u i d i   t   y D e     m a n d       " f     r   o m s u c     h     o   w n   e r t     o
 4                             t   h   e     B o   n d     R e g i s t   r   a r .       T h e         B o   n   d o w n e r       m u   s t     g i v   e
 5                             t   e   l   e p h   o n i   c n o t i     c   e t o       t h e         B o   n   d R e g i     s   t r   a r     o f     a
 6                             L   i   q   u i d   i t y     D e m a n   d     b y     n o t         l a t   e   r t h a n         1 1   : 0   0 a .     m . ,
 7                             E   a   s   t e r   n T     i m e , o     n     t h e     7 t h         d a   y     p r i o r       t o     t   h e d     a t e
 8                             s   u   c   h p     u r c   h a s e i     s     d e m   a n d e       d (     t   h e " L i     q   u i   d i   t y
 9                             D   a   t   e " )   .       A f t e r     g   i v i n   g s u         c h     n   o t i c e ,       t h   e
10                             B   o   n   d o w   n e r     s h a l l       b e d     e e m e       d t     o     h a v e     s   u r   r e   n d e r e d
11                             s   u   c   h b     o n d   s i r r e     v   o c a b   l y t         o t     h   e B o n d         R e   g i   s t r a r o n
12                             t   h   e     L i   q u i   d i t y D     a   t e .       B o n       d s     s   u b j e c t       t o     a
13                             L   i   q   u i d   i t y     D e m a n   d     s h a   l l e         i t h   e   r b e r       e   m a   r k   e t e d     b y
14                             t   h   e     R e   m a r   k e t i n g       A g e n   t o r           p u   r   c h a s e d       p u   r s   u a n t     t o
15                             a       d   r a w     o n     t h e L     e   t t e r     o f         C r e   d   i t .
16
17
18
19                             A c c o r d i n g             t o     t h e     M a s t e r           B o n d ,       d u r i n g         t h e     i n i t i a l           v a r i a b l e

20   r a t e     p e r i o d ,             t h e     b o n d o w n e r s         w i l l        n o t        r e c e i v e         c e r t i f i c a t e s

21   r e p r e s e n t i n g               t h e i r       o w n e r s h i p       i n t e r e s t s               i n   t h e       b o n d s .           T h e

22   b e n e f i c i a l           o w n e r s h i p           o f     t h e     b o n d s           w i l l       b e   e v i d e n c e d           o n l y         b y     b o o k

23   e n t r i e s       i n       t h e       o w n e r s h i p         r e c o r d s          m a i n t a i n e d            b y       t h e     b o n d       r e g i s t r a r ,

24   w h o     a l s o     h o l d s           t h e       M a s t e r       B o n d .          A t      a n y       t i m e ,       L i p s c o m b           h a s       t h e

25   o p t i o n     t o       t e r m i n a t e             t h e     v a r i a b l e          i n t e r e s t          r a t e         f e a t u r e         o n     a l l       t h e

26   b o n d s     a n d       c o n v e r t           t h e       i n t e r e s t       t o         a   f i x e d       r a t e .             A f t e r       t h e

27   c o n v e r s i o n           d a t e ,         t h e     M a s t e r       B o n d        m a y        b e     e x c h a n g e d           f o r     c e r t i f i c a t e d

28   b o n d s     i n     f u l l y           r e g i s t e r e d           f o r m .

29

30

31

32                                                                                             I I

33

34                             T h e         S t a t e       i m p o s e s       a n     i n c o m e             t a x   o n       t h e       “ i n t e r e s t           o n




                                                                                           - 6 -
                                3
 1   b o n d s . ”                            W h e t h e r                       i n t e r e s t                          o n            t h e             b o n d s                           i n             t h i s             c a s e          i s         s u b j e c t               t o

 2   t h e     S t a t e                      i n c o m e                        t a x                   d e p e n d s                   u p o n            t h e                   s t a t u t o r y                               d e f i n i t i o n                        o f     b o n d .

 3   T h a t       d e f i n i t i o n ,                                         i n             p e r t i n e n t                         p a r t ,                   i s :                              “ ‘ B o n d ’                  m e a n s           a l l

 4   o b l i g a t i o n s                              .     .          .         e v i d e n c e d                             b y               a n      i n s t r u m e n t                                         w h e r e b y                 t h e               o b l i g o r            i s

 5   b o u n d             t o              p a y           i n t e r e s t                                t o         t h e             o b l i g e e                      .           .                 .      [ b u t ]               ‘ B o n d ’                 d o e s         n o t

 6   i n c l u d e :                        [ o ] r d i n a r y                                  c o m m e r c i a l                               p a p e r ,                      t r a d e                         a c c e p t a n c e ,                          e t c .
                                                                                                                                                                                                                                                                                       4
 7   m a t u r i n g                        i n         s i x            ( 6 )                   m o n t h s                   o r         l e s s             f r o m                          t h e                 d a t e            o f       i s s u a n c e . ”

 8   T e n n .             C o d e                    A n n .            §         6 7 - 2 - 1 0 1 ( 1 )                                   ( 1 9 9 4 ) .

 9

10                                            I n           d e t e r m i n i n g                                      t h e             m e a n i n g                      o f                 “ b o n d , ”                       t h e          C o u r t                i s      g u i d e d

11   b y     s e v e r a l                            r u l e s                  o f             s t a t u t o r y                         c o n s t r u c t i o n .                                                    L e g i s l a t i v e                             i n t e n t        i s

12   t o     b e           a s c e r t a i n e d                                   p r i m a r i l y                             f r o m                  t h e             n a t u r a l                               a n d            o r d i n a r y                    m e a n i n g


                   3
                       T e n n .                  C o d e         A n n .                  §         6 7 - 2 - 1 0 2             ( 1 9 9 4 )                p r o v i d e s :

                   A   n            i   n c   o m      e t a x               i    n t            h e        a    m o u n   t      o f s i                x p e r c              e n         t         (       6 % )     p e   r a n n u m s                h a   l    l      b e
                   l   e    v       i   e d     a      n d c o       l       l    e c t          e d        o    n i n     c    o m e s d                e r i v e d              b         y         w       a y     o f     d i v i d e n d s              f   r    o    m
                   s   t    o       c   k s     o      r b y         w       a    y o            f i        n    t e r e   s    t o n b                  o n d s o              f           e a       c       h p     e r s   o n , p a r t n              e r   s    h    i p ,
                   a   s    s       o   c i   a t      i o n ,       t       r    u s t            a n      d      c o r   p    o r a t i o              n i n t                h e           s       t       a t e     o f     T e n n e s s e            e     w    h    o
                   r   e    c       e   i v   e d      , o r         t       o      w h          o m        a    c c r u   e    d , o r                  t o w h o              m           w a       s         c r   e d i   t e d d u r i n              g     a    n    y
                   y   e    a       r     i   n c      o m e f       r       o    m t            h e        s    o u r c   e    s a b o v                e e n u m              e r         a t       e       d ,     e x c   e p t a s h e                r e   a    f    t e r
                   p   r    o       v   i d   e d      .

     ( E m p h a s i s                  a d d e d . )



                   4
                       T e n n .                  C o d e         A n n .                  §         6 7 - 2 - 1 0 1 ( 1 )                     p r o v i d e s :

                                              (   A    ) “ B      o n d ”                m       e   a    n s        a l l o         b   l i   g    a t i    o n   s            i   s       s    u    e d         b y a       n y        p   e r s o n     , f i           r m ,
                   j   o    i n         t   - s   t    o c k      c o m p              a n       y   ,      b    u   s i n e s       s     t   r    u s t      o   r            c   o       r    p    o r a       t i o n       o    r   g   a n i z e     d a n           d
                   d   o    i n         g     b   u    s i n e    s s u                n d       e   r      t    h   e l a w         s     o   f      t h    i s        s       t   a       t    e    ,   o       r a n       y      o   t   h e r s       t a t e         ,
                   e   v    i d         e   n c   e    d b y        a n                i n       s   t    r u    m   e n t w         h   e r   e    b y      t h   e            o   b       l    i    g o r         i s       b o    u   n   d   t o       p a y
                   i   n    t e         r   e s   t      t o      t h e                o b       l   i    g e    e     r e g a       r   d l   e    s s      o f     w          h   e       t    h    e r         t h e       o b    l   i   g o r i       s d o           i n g
                   b   u    s i         n   e s   s      i n      t h i s                s       t   a    t e    ,     o r w         h   e t   h    e r      t h   e            o   b       l    i    g a t       i o n       u n    d   e   r   t h e       t e r         m s
                   o   f      w         h   i c   h      t h e      i n t              e r       e   s    t      a   c c r u e       s     i   s      a      m o   r t          g   a       g    e      o r         l i e     n      o   n     p r o p     e r t y
                   l   o    c a         t   e d        i n t      h i s                s t       a   t    e      o   r b e y         o   n d        t h e      j   u r          i   s       d    i    c t i       o n t       h e    r   e   o f ;



                                              ( B )         “ B o n d ”                        d o e s           n o t     i n c l u d e :

                               ( i ) O r d i n a r y c o m m e r c i a l                                                                   p a p e r , t r a d e a c c e p t a n c e ,                                                           e t c . ,
                   m a t u r i n g i n s i x ( 6 ) m o n t h s o r                                                                         l e s s f r o m t h e d a t e o f
                   i s s u a n c e . . . .




                                                                                                                                                     - 7 -
 1   o f     t h e     l a n g u a g e         u s e d         i n     t h e       s t a t u t e ,         w i t h o u t             a n y     f o r c e d         o r     s u b t l e

 2   c o n s t r u c t i o n           t h a t       w o u l d         e x t e n d         o r     l i m i t           i t s     m e a n i n g .               S t a t e       v .

 3   S l i g e r ,       8 4 6     S . W . 2 d         2 6 2 ,         2 6 3       ( T e n n .         1 9 9 3 ) ;         W o r r a l l           v .     K r o g e r         C o . ,

 4   5 4 5     S . W . 2 d       7 3 6 ,       7 3 8       ( T e n n .         1 9 7 7 ) .             T h e       s t a t u t e           m u s t       b e     c o n s t r u e d           i n

 5   i t s     e n t i r e t y ,         a n d       i t       s h o u l d         b e     a s s u m e d           t h a t       t h e       l e g i s l a t u r e             u s e d

 6   e a c h     w o r d       p u r p o s e l y           a n d       t h a t       t h o s e         w o r d s         c o n v e y         s o m e       i n t e n t         a n d

 7   h a v e     a     m e a n i n g         a n d     a       p u r p o s e .             T e n n e s s e e             G r o w e r s ,           I n c .       v .     K i n g ,         6 8 2

 8   S . W . 2 d       2 0 3 ,     2 0 5       ( T e n n .           1 9 8 4 ) .           T h e       b a c k g r o u n d ,               p u r p o s e ,         a n d       g e n e r a l

 9   c i r c u m s t a n c e s           u n d e r         w h i c h         w o r d s       a r e       u s e d         i n     a     s t a t u t e           m u s t     b e

10   c o n s i d e r e d ,         a n d       i t     i s       i m p r o p e r           t o     t a k e         a     w o r d       o r     a     f e w       w o r d s       f r o m

11   i t s     c o n t e x t       a n d ,         w i t h       t h e m       i s o l a t e d ,           a t t e m p t             t o     d e t e r m i n e           t h e i r

12   m e a n i n g .           F i r s t       N a t ’ l         B a n k       o f       M e m p h i s         v .       M c C a n l e s s ,             1 8 6     T e n n .         1 ,

13   2 0 7     S . W . 2 d       1 0 0 7 ,         1 0 0 9 - 1 0         ( 1 9 4 8 ) .             A l t h o u g h             t a x       s t a t u t e s         m u s t       b e

14   l i b e r a l l y         c o n s t r u e d           a g a i n s t           t h e     t a x i n g           a u t h o r i t y ,             e x e m p t i o n s           a r e

15   s t r i c t l y         c o n s t r u e d         a g a i n s t           t h e       t a x p a y e r ,             w h o       h a s     t h e       b u r d e n         o f

16   p r o v i n g       e n t i t l e m e n t             t o       t h e     e x e m p t i o n .                 C a p e       F e a r       P a g i n g         C o .       v .

17   H u d d l e s t o n ,         9 3 7       S . W . 2 d           7 8 7 ,       7 8 8     ( T e n n .           1 9 9 6 ) ;         C o v i n g t o n           P i k e

18   T o y o t a ,       I n c .       v .     C a r d w e l l ,             8 2 9       S . W . 2 d       1 3 2 ,         1 3 5       ( T e n n .         1 9 9 2 ) .

19

20                             T h e     i s s u e         s t a t e d         i n       t h e     c e r t i f i e d             q u e s t i o n           a n d       t h e     i s s u e

21   f o c u s e d       o n     b y     t h e       p a r t i e s           i s     a c t u a l l y           a       s e c o n d a r y           i s s u e .           T h e

22   c e r t i f i e d         q u e s t i o n ,           a s       s t a t e d ,         f a i l s       t o         r e c o g n i z e           t h a t       t h e

23   e x e m p t i o n         u n d e r       T e n n .         C o d e       A n n .       §     6 7 - 2 - 1 0 1 ( 1 ) ( B ) ( i )                     i s     n o t     f o r

24   b o n d s       b u t     o n l y       f o r     " [ o ] r d i n a r y               c o m m e r c i a l             p a p e r ,         t r a d e         a c c e p t a n c e ,

25   e t c . ,       m a t u r i n g         i n     s i x       ( 6 )       m o n t h s         o r     l e s s         f r o m       t h e       d a t e       o f

26   i s s u a n c e . "           ( E m p h a s i s             a d d e d ) .             L i p s c o m b             a s s e r t s         t h a t       “ a l t h o u g h           t h e

27   L i p s c o m b         B o n d s       h a v e       a     s t a t e d         m a t u r i t y           d a t e         o f     M a y       1 ,     2 0 2 0 ,       t h e y




                                                                                             - 8 -
 1   f u n c t i o n       f o r       a l l     i n t e n t s           a n d     p u r p o s e s           a s     d e m a n d       i n s t r u m e n t s ,               a n d

 2   a n y     i n t e r e s t         o n     t h e     B o n d s         i s     e x c l u d e d           f r o m     t h e       H a l l       I n c o m e         T a x . ”

 3   T h e     t a x p a y e r s         r e s p o n d         t h a t         “ t h e     L i p s c o m b           B o n d s       c o n t a i n         n u m e r o u s

 4   t e r m s     a n d       c o n d i t i o n s           t h a t       c l e a r l y         c o n t e m p l a t e           a     f u t u r e         m a t u r i t y

 5   d a t e     o f     M a y     1 ,       2 0 2 0 .         T h e r e f o r e           .     .     .     s u c h     b o n d s         c a n n o t         b e     d e m a n d

 6   o r     s h o r t     t e r m       i n s t r u m e n t s             m a t u r i n g           i n     s i x     m o n t h s         o r     l e s s       o f       t h e

 7   d a t e     o f     i s s u a n c e         a n d       a r e       t h e r e f o r e           n o t     e x e m p t       f r o m         t h e     H a l l         I n c o m e

 8   T a x . ”

 9

10                             T h e     f i r s t       i s s u e         i s     n o t       w h e t h e r         t h e     b o n d s         m a t u r e         w i t h i n

11   s i x     m o n t h s .           T h e     f i r s t         i s s u e ,         a n d     t h e       o n l y     i s s u e         t h a t       n e e d       b e

12   r e s o l v e d       i n     t h i s       c a s e ,         i s     w h e t h e r         t h e       b o n d s       a r e     “ b o n d s ”           w i t h i n         t h e

13   m e a n i n g       o f     t h e       s t a t u t e         o r     i f     t h e y       a r e       s o m e     o t h e r         t y p e       o f

14   o b l i g a t i o n ,         t h e       i n t e r e s t           o n     w h i c h       m a y       b e     e x e m p t       f r o m       t a x a t i o n .               I f

15   t h e y     a r e     “ b o n d s ”         w i t h i n         t h e       m e a n i n g         o f     t h e     s t a t u t e ,           t h e r e         i s     n o

16   a p p l i c a b l e         e x e m p t i o n           a n d       i n t e r e s t         o n       t h e     o b l i g a t i o n s           i s       t a x a b l e .

17   I f     t h e y     a r e     o r d i n a r y           p a p e r ,         t r a d e       a c c e p t a n c e s ,             o r     s i m i l a r

18   i n s t r u m e n t s         m a t u r i n g           i n     s i x       m o n t h s         o r     l e s s     f r o m       t h e       d a t e       o f

19   i s s u a n c e ,         t h e n       t h e y     a r e       n o t       b o n d s       w i t h i n         t h e     m e a n i n g         o f       t h e

20   s t a t u t e .           T h e     s t a t u t o r y           p r o v i s i o n           r e g a r d i n g           m a t u r i t y         d a t e         b e c o m e s

21   m a t e r i a l       o n l y       i f     t h e       i n s t r u m e n t s             a r e       f o u n d     t o     b e       c o m m e r c i a l             p a p e r ,

22   t r a d e     a c c e p t a n c e s ,             o r     o t h e r         s i m i l a r         i n s t r u m e n t s .

23

24                             T h e     t e r m s       " c o m m e r c i a l             p a p e r "         a n d     " t r a d e         a c c e p t a n c e "             a r e

25   n o t     d e f i n e d       i n       t h e     t a x       s t a t u t e s .             H o w e v e r ,         b o t h       t e r m s         h a v e       w e l l

26   d e f i n e d       m e a n i n g s .             B l a c k ' s           L a w     D i c t i o n a r y           d e f i n e s         " c o m m e r c i a l

27   p a p e r "       a s :




                                                                                           - 9 -
 1
 2
 3                           B   i   l   l   s o f         e   x c h a     n g e       ( i . e .    ,      d   r a f     t s   )   ,     p   r   o m i s   s o r y
 4                           n   o   t   e   s , b     a   n   k - c h     e c k s     , a n d        o    t   h e r       n   e   g   o t   i   a b l e
 5                           i   n   s   t   r u m e   n   t   s f o       r t h       e p a y      m e    n   t   o     f     m   o   n e   y   , w h     i c h ,       b y
 6                           t   h   e   i   r f o     r   m     a n d       o n       t h e i r      f    a   c e ,       p   u   r   p o   r   t t o       b e
 7                           s   u   c   h     i n s   t   r   u m e n     t s .         S h o r    t -    t   e r m     ,     u   n   s e   c   u r e d
 8                           p   r   o   m   i s s o   r   y     n o t     e s g       e n e r a    l l    y     i s     s u   e   d     b   y     l a r   g e ,
 9                           w   e   l   l   - k n o   w   n     c o r     p o r a     t i o n s      a    n   d f       i n   a   n   c e       c o m p   a n i e s .
10                           U   .   C   .   C . A     r   t   i c l e       3 i       s t h e        g    e   n e r     a l       l   a w       g o v e   r n i n g
11                           c   o   m   m   e r c i   a   l     p a p     e r .
12
13
14
15   B l a c k ' s       L a w       D i c t i o n a r y               2 7 1         ( 6 t h      e d .        1 9 9 0 ) .                 " T r a d e         a c c e p t a n c e "             i s
16
17   d e f i n e d       a s :
18
19
20
21                           A     b i l       l o f           e x c   h   a   n g   e o     r d r a f t d r a w n                         b y t h       e s e l l e r
22                           o   f g o         o d s o         n t     h   e     p   u r c   h a s e r a n d a c c e                       p t e d       b y s u c h
23                           p   u r c h       a s e r .           O   n   c   e     a c c   e p t e d , t h e p u r                       c h a s e     r
24                           b   e c o m       e s p r         i m a   r   i   l y     l i   a b l e t o p a y t h                         e d r a       f t .   S e e
25                           U   . C . C       . § 3           - 4 1   3   (   1 )   .
26
27
28
29   I d .     a t     1 4 9 3 .             T h e     b o n d s           i n       t h i s      c a s e          a r e       n o t         c o m m e r c i a l           p a p e r ,

30   t r a d e       a c c e p t a n c e s ,               o r       s i m i l a r           i n s t r u m e n t s .                       T h e       f o r m     a n d       t e r m s         o f

31   t h e     b o n d s     a r e           n o t     c o n s i s t e n t               w i t h        o r d i n a r y                c o m m e r c i a l           p a p e r           o r

32   t r a d e       a c c e p t a n c e s             w i t h i n             t h e     m e a n i n g             o f       t h e         e x e m p t i o n         s t a t u t e .               N o r

33   c a n     t h e     t e r m         " e t c . "           i n     T e n n .         C o d e        A n n .          §     6 7 - 2 - 1 0 1 ( 1 ) ( B ) ( i )                     b e

34   c o n s t r u e d       t o         b r i n g         t h e       b o n d s         w i t h i n           t h e         c o v e r a g e             o f     t h e     e x e m p t i o n

35   s t a t u t e .         U s e           o f     t h e       t e r m         " e t c . "        a t        t h e         e n d         o f     a     s e r i e s       o f       t e r m s         i s

36   c o n s t r u e d       b y         c o u r t s           t o     i m p o r t           o t h e r         t h i n g s             o r       p u r p o s e s         o f     l i k e

37   c h a r a c t e r       w i t h           t h o s e         a l r e a d y           n a m e d .               D o t y         v .       A m e r i c a n         T e l .         &     T e l .

38   C o . ,     1 2 3     T e n n .           3 2 9 ,         1 3 0       S . W .       1 0 5 3 ,         1 0 5 5           ( 1 9 1 0 ) .

39

40                           T h e           b o n d s         i n     t h i s         c a s e      a r e          o b l i g a t i o n s                 e v i d e n c e d           b y

41   i n s t r u m e n t s           w h e r e b y             t h e       o b l i g o r          i s      b o u n d           t o         p a y       i n t e r e s t         t o       t h e




                                                                                                 - 1 0 -
 1   o b l i g e e s ,       a n d ,           c o n s e q u e n t l y ,                         a r e        “ b o n d s ”             w i t h i n         t h e         m e a n i n g     o f       t h e

 2   s t a t u t e .

 3

 4                           T h e           C o u r t             o b s e r v e d               i n        U n i o n         &     P l a n t e r s             B a n k       &     T r u s t     C o .

 5   v .     F o r t ,     1 7 0         T e n n .             2 8 5 ,         9 5         S . W . 2 d            3 9     ( 1 9 3 6 ) ,           t h a t           t h e     d e f i n i t i o n           o f

 6   " b o n d "     f o r       t a x         p u r p o s e s                 i s         b r o a d e r              t h a n       i t s       o r d i n a r y             m e a n i n g       i n     a

7    f i n a n c i a l       c o n t e x t .

 8
 9
10                                             T h e           w o   r d " b           o   n d   " i        s c o       m m o n     l y     u n   d e r s       t o o d       i n
11                           f   i   n   a n   c i a       l     c   i r c l e         s     t   o b        e t h       e o b       l i   g a t   i o n         o f a
12                           s   t   a   t e     o r           t h   e s u b           d   i v   i s i      o n o       f a         s t   a t e   , o r           a
13                           p   r   i   v a   t e         c   o r   p o r a t         i   o n   , r        e p r e     s e n t     e d     b y     a
14                           c   e   r   t i   f i c       a   t e     f o r           t   h e     p r      i n c i     p a l ,       a   n d     b y
15                           d   e   t   a c   h a b       l   e     c o u p o         n   s     f o r        t h e       c u r     r e   n t     i n t e       r   e s   t .
16                           O   r   d   i n   a r i       l   y ,     t h e           m   e a   n i n      g e x       p r e s     s e   d b     y t h         e     w   o r d
17                           "   b   o   n d   " w         o   u l   d n o t               e x   t e n      d t o         a n d       i   n c l   u d e         a   l l
18                           i   n   t   e r   e s t       -   b e   a r i n g             o b   l i g      a t i o     n s o       f     p e r   s o n s       ,     f   i r m s ,
19                           a   n   d     c   o r p       o   r a   t i o n s         .         T h e      r e f o     r e ,       i n     o r   d e r         t   o     g i v e
20                           t   h   e     w   o r d           a     b r o a d         e r       m e a      n i n g     , s o       m e     d e   f i n i       t   i o   n w a s
21                           n   e   c   e s   s a r       y   .
22
23
24
25   I d .     a t   4 0 .           I n       S h i e l d s               v .         W i l l i a m s ,                1 5 9       T e n n .         3 4 9 ,         1 9     S . W . 2 d       2 6 1

26   ( 1 9 2 9 ) ,       t h e       C o u r t             a d d r e s s e d                 t h e          c o n s t i t u t i o n a l i t y                       o f     v a r i o u s

27   c l a s s i f i c a t i o n s                 o f         i n c o m e s               t o       b e      t a x e d           u n d e r       t h i s           s t a t u t e ,       a n d

28   c o m m e n t e d       u p o n           t h e           r a t i o n a l e                 f o r        e x c l u d i n g               c e r t a i n           s h o r t       t e r m

29   o b l i g a t i o n s           f r o m           t h e         d e f i n i t i o n                    o f       " b o n d . "             T h e       C o u r t         s t a t e d :

30
31
32                                             T   h   e       o   n l y       d   e b a     t   a   b l e        c   l a s   s i f i     c   a t i o   n       a r   i s e s
33                           f   r   o   m     t   h   e       p   r o v   i   s   o   c     o   n   t a i n      e   d i     n s e       c   t i o n       4     o   f
34                           c   h   a   p t   e   r       8   6     o f       t   h e       A   c   t s o        f     1 9   2 9 ,       w   h i c h       e   x c   l u d e s
35                           f   r   o   m     t   h   e       o   b l i   g   a   t i o     n   s     d e s      c   r i b   e d a       s     b o n   d   s     i   n t h a t
36                           s   e   c   t i   o   n     "     o   r d i   n   a   r y       c   o   m m e r      c   i a l     p a p     e   r , t     r   a   d e
37                           a   c   c   e p   t   a   n c     e   s a     n   d     r e     n   t     n o t      e   s ,     e t c .     ,     m a t   u   r   i n   g i n
38                           s   i   x     m   o   n   t h     s     o r       l   e s s         f   r o m        t   h e     d a t e         o f i     s   s   u a   n c e . "
39
40                                             .       .       .
41
42                                             W e         t h i n k           s u c h           c l a s s i f i c a t i o n                    i s




                                                                                                           - 1 1 -
 1                             p   e   r   m i s s     i   b l e   .       S h   o   r   t - t e r m         l   o a n s     a r   e     e   m p   l o   y e d i n
 2                             m   e   r   c h a n     d   i s i   n g ,     m   a   n   u f a c t u    r    i   n g , a     n d       t r   a d   e .       S u c h
 3                             b   u   s   i n e s     s     a c   t i v   i t   i   e   s p r o d      u    c   e w e a     l t   h     a   n d     c   r e a t e
 4                             n   e   w     t a x     a   b l e     v a   l u   e   s   .     O n      t    h   e o t h     e r       h a   n d   ,     t h e
 5                             p   r   o   c e e d     s     o f     l o   n g   -   t   e r m l o      a    n   s a r e       u   s   e d     o   r d   i n a r i l y
 6                             f   o   r     i n v     e   s t m   e n t   ,     t   o     a c q u i    r    e     p r o p   e r   t   y ,     n   o t     t o
 7                             p   r   o   d u c e         p r o   p e r   t y   ,       n o t t o           c   r e a t e     n   e   w     t a   x a   b l e
 8                             v   a   l   u e s .
 9
10
11
12   I d . ,     1 9     S . W . 2 d             a t       2 6 7 .

13

14                             L i p s c o m b               c i t e s       S h a c k l e f o r d                 v .     O l s e n ,           6 7 5     S . W . 2 d           1 7 1

15   ( T e n n .       1 9 8 4 )           i n     s u p p o r t           o f       i t s       a r g u m e n t           t h a t       i n t e r e s t             o n     t h e       b o n d s

16   i s     e x e m p t       f r o m           t h e       H a l l       I n c o m e           T a x .           I n     t h a t       c a s e ,         a     c o r p o r a t i o n

17   i s s u e d       i n s t r u m e n t s                 o f     i n d e b t e d n e s s                 b e a r i n g         i n t e r e s t             t o     i t s

18   e m p l o y e e s         w h o         l e n t         m o n e y       t o         t h e      c o m p a n y          u n d e r         a n     e m p l o y e e

19   i n v e s t m e n t           p r o g r a m .                 T h e     n o t e s           w e r e         p a y a b l e         t h i r t y         d a y s         a f t e r

20   d e m a n d .           T h e         C o u r t         c o n c l u d e d             t h a t      t h e        e x e m p t i o n             a p p l i e d           b e c a u s e         t h e

21   n o t e s       e f f e c t i v e l y                 w e r e       d e m a n d         n o t e s ,           w h i c h       a r e         c o n s i d e r e d             t o     m a t u r e

22   o n     t h e     d a t e         o f       i s s u a n c e .               I d .       a t      1 7 3 - 7 4 .              S h a c k l e f o r d               i s

23   d i s t i n g u i s h a b l e                 f r o m         t h e     p r e s e n t            c a s e        b e c a u s e           t h e       o n l y       i s s u e         i n

24   S h a c k l e f o r d             w a s       t h e       t i m e       w i t h i n            w h i c h        t h e       i n s t r u m e n t s               m a t u r e d .             I n

25   S h a c k l e f o r d ,               t h e       C o m m i s s i o n e r               o f      R e v e n u e          h a d       d e n i e d           e x e m p t i o n           u n d e r

26   T e n n .       C o d e       A n n .         §       6 7 - 2 - 1 0 1 ( 1 ) ( B ) ( i )                     s o l e l y       u p o n         t h e       b a s i s         t h a t       t h e

27   n o t e s ,       b y     t h e i r           t e r m s ,           d i d       n o t       m a t u r e         w i t h i n         s i x       m o n t h s           o r     l e s s

28   f r o m     t h e i r         d a t e         o f       i s s u e .             T h e       C o m m i s s i o n e r               o f       R e v e n u e         d i d       n o t

29   q u e s t i o n         t h e         f a c t         t h a t       t h e       n o t e s        w e r e        " o r d i n a r y             c o m m e r c i a l             p a p e r "

30   s u c h     a s     u s u a l l y             p a s s         i n     t r a d e         b u t      d e n i e d          t h a t         t h e y       m a t u r e d           w i t h i n

31   s i x     m o n t h s .               I d .       a t     1 7 3 .               W h e t h e r           t h e       i n s t r u m e n t s             m a t u r e           w i t h i n

32   s i x     m o n t h s         w o u l d           b e c o m e         m a t e r i a l            i n        t h e     c a s e       b e f o r e           t h e       C o u r t       o n l y

33   i f     t h e     C o u r t           s h o u l d         c o n c l u d e             t h a t      t h e        b o n d s         a r e       c o m m e r c i a l             p a p e r ,




                                                                                                   - 1 2 -
 1   t r a d e       a c c e p t a n c e s ,           o r     s i m i l a r       i n s t r u m e n t s .            T h e       r i g h t       t o       d e m a n d

 2   p a y m e n t       u n d e r         t h e     l i q u i d i t y         d e m a n d      p r o v i s i o n         o f     t h e       b o n d s       d o e s       n o t

 3   a l t e r       t h e     c o n c l u s i o n           t h a t     t h e y     a r e      b o n d s ,       n o t     o r d i n a r y           c o m m e r c i a l

 4   p a p e r ,       t r a d e       a c c e p t a n c e s ,           o r     s i m i l a r       i n s t r u m e n t s .              T h e       C o u r t ,

 5   t h e r e f o r e ,         d o e s       n o t     r e a c h       t h e     i s s u e      o f     w h e t h e r         t h e     b o n d s         m a t u r e

 6   w i t h i n       s i x     m o n t h s         f o r     p u r p o s e s       o f     t h e      e x e m p t i o n         i n     T e n n .         C o d e     A n n .

7    §     6 7 - 2 - 1 0 1 ( 1 ) ( B ) ( i ) .

8

 9                                                                                     I I I

10

11                             I n     r e s p o n s e         t o     t h e     c e r t i f i e d        q u e s t i o n ,           t h e     b o n d s       i n     t h i s

12   c a s e     a r e       “ b o n d s ”         w i t h i n       t h e     m e a n i n g      o f     T e n n .       C o d e       A n n .       §     6 7 - 2 -

13   1 0 1 ( 1 ) ( A )         a n d       a r e     n o t     c o m m e r c i a l         p a p e r ,      t r a d e       a c c e p t a n c e s ,             o r     a

14   s i m i l a r       t y p e       o f     i n s t r u m e n t .             A c c o r d i n g l y ,          i n t e r e s t         o n     t h e       b o n d s       i s

15   s u b j e c t       t o     S t a t e         i n c o m e       t a x .

16

17                             T h e       C l e r k     w i l l       t r a n s m i t       t h i s      o p i n i o n         t o     t h e     U n i t e d         S t a t e s

18   D i s t r i c t         C o u r t       f o r     t h e     M i d d l e       D i s t r i c t        o f     T e n n e s s e e           a n d       c o u n s e l       f o r

19   t h e     p a r t i e s         i n     a c c o r d a n c e         w i t h     R u l e      2 3 ,     S e c t i o n         8     o f     t h e       R u l e s       o f

20   t h e     T e n n e s s e e           S u p r e m e       C o u r t .         T h e     c o s t s      i n     t h i s       C o u r t       w i l l       b e     t a x e d

21   t o     t h e     p e t i t i o n e r ,           D a v i d       L i p s c o m b       U n i v e r s i t y .

22

23                                                                                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
24                                                                                         R e i d , J .
25
26   C o n c u r :
27
28   A n d e r s o n , C . J . , D r o w o t a ,                       B i r c h ,     a n d
29             H o l d e r , J J .
30
31




                                                                                      - 1 3 -